United States Court of Appeals
                                                                                    Fifth Circuit

                        IN THE UNITED STATES COURT OF APPEALS F I L E D
                                 FOR THE FIFTH CIRCUIT        October 17, 2003
                                     --------------------
                                       No. 02-41488         Charles R. Fulbruge III
                                     --------------------           Clerk

                           JEFFERSON PILOT LIFE INSURANCE CO,
                                         Plaintiff,

                                                versus

                          SORT RITE INTERNATIONAL INC, ET AL.,
                                       Defendants.

                               SORT RITE INTERNATIONAL INC,
                                     Defendant – Appellee

                                                versus

              LETICIA ELIZALDE DE PINO, DEBRA ANN METZGER FINCH,
                            KATHERINE LEE METZGER,
                              Defendants – Appellants

                                         --------------------
                           Appeals from the United States District Court
                                for the Southern District of Texas
                                           B-01-CV-142
                                         --------------------

Before REAVLEY, HIGGINBOTHAM and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellants appeal the district court’s grant of summary judgment in favor of Appellee in

this interpleader action. Having heard oral argument and having reviewed the briefs, the record,

and the applicable law, the Court finds no error in the district court’s disposition of this case.



*
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
For substantially the same reasons set forth by the district court in the Order of September 5,

2002, and in the Order and Memorandum of December 16, 2002, summary judgment in favor of

Appellee was proper.

       Appellee’s request that this case be dismissed as moot because of the previous

disbursement of funds is DENIED. Finally, Appellants’ renewed motion to restore funds

previously disbursed from the district court’s registry pending this appeal is DISMISSED AS

MOOT.

       The judgment of the district court is

AFFIRMED.




                                                 2